NAPTON, J.
I concur in affirming the judgment. The question of fact for the jury was, whether the party so absconded or concealed herself as to prevent the service of a writ. The law is aimed at the actions of a debtor, and it is not politic, in my judgment, nor was it so designed, to put to tlie jury the question of intention. The law, as it now stands, I consider sufficient to meet every case, where the conduct of the party defendant is such as to prevent the service of process, by the 'exercise of ordinary diligence on the part of the officer.(a)

(a) A party cannot declare upon one causo of action, and recover upon another and different one — Harris v. Han. & St. Jo. R. It., 37 JUo. It. 307. Where an attachment is based on two grounds, it is sufficient to prove one of them — Tucker v. Frederick, 38 Mo. R. 574. And see Enders v. Richards, 33 Mo. R. 698; Taylor v. Meyers, 34 Mo. R. 81; Spencer v. Deagle, 34 Mo. R. 455; Adams v. Abernathy, 37 Mo. R. 196; Green v. Beckwith, 38 Mo. R. 384.